DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending and examined below. This action is in response to the claims filed 10/3/19.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claims 1-15 are objected to due to the claim element “personal mobility” does not clearly define the intended invention in colloquial English. Amending to include “personal mobility unit” or “device” or “vehicle” or the like would better present the intended invention.

Claims 4 and 5 are objected to due to the claim elements “a state in which a user enters the personal mobility” given that both claims suggest the personal mobility is in this state when moving.  It is unclear as to how the personal mobility is consistently being entered by a user during the entire movement.  It is therefore being interpreted as an occupied state during the movements.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 9 and 11 recite the limitation "a shared vehicle” and it is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4, 6-7, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Raghunathan et al. (US 2019/0392368).

Regarding claim 1, Raghunathan discloses a system for scheduling and coordinating multiple modes of transport including a user transportation method comprising (Abstract): 
receiving, by at least one server, a mobile service request signal of a personal mobility (¶38 and ¶46 – commuter vehicle (CV) corresponding to the recited personal mobility and CV assigning system corresponding to the recited server and user communication device request corresponding to the recited mobile service request signal); 
transmitting, by the at least one server, information about an expected exit point of a shared vehicle and a final destination to the personal mobility (¶46 – origin station corresponding to the recited expected exit point and destination building corresponding to the recited final destination); and 
transmitting, by the at least one server, a signal to the personal mobility such that the personal mobility moves to the expected exit point (¶78-83 – assigning of the CV corresponding to the recited personal mobility to the passenger(s) and travel to the station corresponding to the recited expected exit point in response to the assignment).

Regarding claim 2, Raghunathan further discloses the transmitting the signal to the personal mobility such that the personal mobility moves to the expected exit point comprises : 
receiving, by the at least one server, information about time at which the shared vehicle arrives at the expected exit point (¶79 – time it arrives to T0 corresponding to the recited time the shared vehicle arrives at the expected exit point); and 
transmitting, by the at least one server, a signal to the personal mobility such that the personal mobility is located at the expected exit point at the time at which the shared vehicle arrives at the expected exit point, wherein the time at which the shared vehicle arrives at the expected exit point is determined based on a traffic situation (¶72 and ¶78-83 – routing utilizes traffic conditions corresponding to the recited arrive based on traffic situation and the arrival time at T0 for pairing the CV with a passenger so the personal mobility is located at the exit point at the time in which the shared vehicle arrives at the exit point).

Regarding claim 3, Raghunathan further discloses upon determining that the shared vehicle cannot travel in at least a portion of an entire route from an initial departure point to the final destination, receiving, by the at least one server, at least one of information about an expected entrance point or information about the expected exit point (Fig. 1 and ¶78-81 –utilization of mass transit and difference between T0 (exit point) and d (destination) discloses that the shared vehicle cannot travel the entire route from initial departure point to the final destination and therefore calculates the closest station TO as the exit point).

 Raghunathan further discloses transmitting, by the at least one server, a signal to the personal mobility such that the personal mobility moves from the expected exit point to the final destination in a state in which a user enters the personal mobility (¶78-83 – passengers board CV corresponding to the recited personal mobility being in a state in which the user is entered at T0 corresponding to the recited exit point to be delivered to d corresponding to the recited final destination).

Regarding claim 6, Raghunathan further discloses transmitting, by the at least one server, first information of a user acquired by the shared vehicle to the personal mobility (¶68 – transmit the itinerary of each passenger via the interface which includes the schedule of the fixed schedule vehicle and therefore user information from the shared vehicle).

Regarding claim 7, Raghunathan further discloses transmitting, by the at least one server, a calling signal to one of a plurality of the personal mobilities based on a distance between a location of each of plurality of the personal mobilities and the expected exit point and an amount of residual energy of each of the plurality of the personal mobilities (¶83 – optimization includes energy consumptions of CVs corresponding to the recited residual energy of the plurality of personal mobilities and travel schedule/start time and the routes corresponding to the recited calling signal to one of a plurality of personal mobilities based on distance and energy consumptions).

 a personal mobility comprising: at least one wheel (¶36-38 – smaller capacity such as cars, vans, pods or motorized platforms that are either driven by a person or are autonomous.); 
a driving device configured to control movement of the wheel (¶36-38 - smaller capacity such as cars, vans, pods or motorized platforms that are either driven by a person or are autonomous); 
a communication device configured to wirelessly exchange a signal with an external device (¶47 – Network interface controller may connect to a network wirelessly); and 
a processor configured to receive information about an exit point of a shared vehicle that a user enters through the communication device and to provide a control signal to the driving device such that the personal mobility autonomously moves to the exit point (¶78-83 – assigning of the CV corresponding to the recited personal mobility to the passenger(s) and travel to the station corresponding to the recited move to the expected exit point of a shared vehicle where ¶38 discloses the CV may be autonomous).

Regarding claim 10, Raghunathan further discloses receive information about time at which the shared vehicle arrives at the exit point through the communication device and provide a control signal to the driving device such that the personal mobility arrives at the exit point at the time at which the shared vehicle arrives at the exit point (¶78-83 – CV travel to the assigned station corresponding to the recited personal mobility moves to the expected exit point of the shared vehicle and time it arrives to T0 corresponding to the recited time the shared vehicle arrives at the expected exit point), and wherein 
the movement time of the shared vehicle depending on a traffic situation is reflected in the time at which the shared vehicle arrives at the exit point (¶72 and ¶78-83 – routing utilizes traffic conditions corresponding to the recited arrive based on traffic situation and the arrival time at T0 for pairing the CV with a passenger so the personal mobility is located at the exit point at the time in which the shared vehicle arrives at the exit point).

Regarding claim 11, Raghunathan further discloses receive information about an expected entrance point of a shared vehicle that a user is expected to enter through the communication device and provide a control signal to the driving device such that the personal mobility transports the user to the expected entrance point (¶46 - the users 201, 202, 203 provide input to the system 300 requesting the origin station, destination building and the time-window for arrival at the destination where origin station corresponding to the recited expected entrance point where the system 300 determines the CV schedule for the users and the commuter vehicles 220 and ¶72 and ¶78-83 – routing utilizes traffic conditions corresponding to the recited arrive based on traffic situation and the arrival time at T0 for pairing the CV with a passenger so the personal mobility is located at the exit point at the time in which the shared vehicle arrives at the exit point).

Regarding claim 15, Raghunathan further discloses a user transportation system comprising (Abstract): 
at least one server configured to (¶46 – CV assigning system corresponding to the recited server): 
receive a mobile service request signal of a first user from an initial departure point to a final destination (¶46-49 - the users 201, 202, 203 provide input to the system 300 requesting the origin station, destination building and the time-window for arrival at the destination where initial location corresponding to the recited initial departure point and destination corresponding to the recited final destination); 
transmit a first request signal such that a shared vehicle moves from an expected entrance point to an expected exit point of the first user (¶46-49 - fixed schedule vehicles corresponding to the recited shared vehicles moving from their fixed locations (stations)); and 
transmit a second request signal such that a personal mobility moves toward at least one of the initial departure point or the expected exit point upon determining that a section in which the vehicle cannot travel is present on a route from the initial departure point to the final destination (Fig. 1 and ¶78-83 –utilization of mass transit and difference between T0 (exit point) and d (destination) discloses that the shared vehicle cannot travel the entire route from initial departure point to the final destination and therefore calculates the closest station TO as the exit point where assigning of the CV corresponding to the recited personal mobility to the passenger(s) and travel to the station corresponding to the recited move to the expected exit point of a shared vehicle where ¶38 discloses the CV may be autonomous); 
at least one shared vehicle configured to move from the expected entrance point to the expected exit point according to the first request signal (¶8-9 – travel via fixed schedule vehicles such as trains between train/bus stations/hubs corresponding to the recited movement from the entrance point to the exit point where fixed vehicle request corresponding to the recited first request); and 
at least one personal mobility configured to move from the initial departure point to the expected entrance point or from the expected exit point to the final destination according to the second request signal (¶80 – travel via CV from station to final destination corresponding to the recited travel via personal mobility from expected exit point to final destination where ¶9 - CV request corresponding to the recited second request).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 2019/0392368), as applied to claim 3 above, in view of Benraz (US 2018/0059688).

Regarding claim 5, Raghunathan further discloses utilizing the personal mobility to deliver passengers in the last mile leg but does not explicitly disclose the first mile delivering to the shared vehicle, however Benraz discloses an autonomous public transport system including transmitting, by the at least one server, a signal to the personal mobility such that the personal mobility moves to the initial departure point (Fig. 9 and ¶83 – sending autonomous ; and 
transmitting, by the at least one server, a signal to the personal mobility such that the personal mobility moves from the initial departure point to the expected entrance point of the shared vehicle in a state in which a user enters the personal mobility (Fig. 9 and ¶83 – the autonomous car path to a bus/train/ship/airplane to transfer the passenger to get to his desired destination corresponding to the recited moving from initial departure point to the entrance point of the shared vehicle where the “state in which a user enters the personal mobility” is being interpreted as an occupied state).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multimodal transportation system of Raghunathan with the first/last mile transportation system of Benraz in order to increase the versatility of preexisting public transport routes (Benraz - ¶3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 2019/0392368), as applied to claim 1 above, in view of Benraz (US 2018/0059688) and Prakash et al. (US 2016/0196756).

Regarding claim 8, Raghunathan in view of Benraz further discloses a passenger transportation system including first and last mile flexible transportation systems but neither explicitly disclose delivering an article other than a person, however Prakash discloses a system for piggybacking an autonomous delivery vehicle including the mobile service request signal comprises an article delivery request signal, and the user transportation method further comprises (¶57 – wireless connection to communicate a package delivery service corresponding to the recited mobile service request comprising an article delivery request): 
transmitting, by the at least one server, information about an expected entrance point of the shared vehicle to the personal mobility (¶61 – docking location corresponding to the recited expected entrance point of the motor vehicle corresponding to the recited shared vehicle to the autonomous vehicle corresponding to the recited personal mobility); and 
transmitting, by the at least one server, a signal to the personal mobility such that the personal mobility moves to the expected entrance point in a state in which an article according to the article delivery request signal of the user is loaded in the personal mobility (Figs. 1A-3A discloses the UAV corresponding to the recited personal mobility is loaded with the package being moved to the entrance point of the shared vehicle).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multimodal transportation system of Raghunathan in view of Benraz with the autonomous piggybacking delivery service of Prakash in order to extend the range of autonomous delivery vehicles and systems (Prakash - ¶2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 2019/0392368), as applied to claim 9 above, in view of Prakash et al. (US 2016/0196756).

Regarding claim 12, Raghunathan further discloses upon receiving the information about the exit point in a state in which the personal mobility moves along a route, change the route such that the exit point becomes a destination (¶81 – CV return back to the station T0 corresponding to the recited personal mobility moves along route with the exit point as a destination upon completion of delivery to original destination).
While Raghunathan does not disclose routing including a charging station, Prakash does disclose selecting the route/shared vehicle/position based on the current charge and charging capabilities of a potential dock to become a destination for a charging station (¶40).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multimodal transportation system of Raghunathan with the autonomous piggybacking delivery service of Prakash in order to extend the range of autonomous delivery vehicles and systems (Prakash - ¶2).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 2019/0392368), as applied to claim 9 above, in view of Kasilya Sudarsan (US 2018/0068101).

Regarding claim 13, Raghunathan does not disclose a light source identification system however Kasilya Sudarsan discloses a user authentication system including a light output device, wherein the processor is configured to (¶36 – light source display): 
receive identification data related to the user through the communication device (¶53 - the authenticator 120 may be configured to send or otherwise store the user data); and 
provide a control signal to the light output device such that a first color of light for identification is output based on the identification data (¶53 – user authentication based on .
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multimodal transportation system of Raghunathan with the user identification/authentication system of Kasilya Sudarsan in order to increase user security through advanced authentication (Kasilya Sudarsan - ¶3).

Regarding claim 14, Raghunathan further discloses receive first information about the user from a server configured to administrate the shared vehicle through the communication device (¶46 - users 201, 202, 203 provide input to the system 300 requesting the origin station, destination building and the time-window for arrival at the destination corresponding to the recited information from a user to administrate a shared vehicle through a communication device); 
Raghunathan does not disclose a user authentication system however Kasilya Sudarsan further discloses authenticate the user based on the first information (¶53 – user authentication based on visual color pattern corresponding to the recited output of a first color of light based on identification data).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multimodal transportation system of Raghunathan with the user identification/authentication system of Kasilya Sudarsan in order to increase user security through advanced authentication (Kasilya Sudarsan - ¶3).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ulloa Paredes (US 2017/0167882) discuses a dynamic multimodal ride-sharing augmented public transport network system (¶41).

Xi (US 2018/0260787) discloses a driver-rider matching algorithms, multimodal automated ridesharing systems, and dedicated mobile applications for provisioning rideshare services (Abstract).

Park et al. (US 2020/0051194) discloses a distinct user/item delivery service utilizing autonomous vehicles with distinct and segmented delivery/drop off locations (¶33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665